Case: 13-31224   Document: 00512697488       Page: 1     Date Filed: 07/14/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                   No. 13-31224                                FILED
                                 Summary Calendar                          July 14, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
ANTHONY W. DOUGLAS,

                                                Plaintiff - Appellant
v.

CITY OF BATON ROUGE/PARISH OF EAST BATON ROUGE,

                                                Defendant - Appellee




                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:09-CV-154


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
          Plaintiff Anthony W. Douglas appeals the district court’s grant of the
City of Baton Rouge/Parish of East Baton Rouge’s (“City/Parish” or
“Defendants”) motion for summary judgment on his wrongful termination
claims. For the following reasons, we AFFIRM the judgment of the district
court.




     Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
     *

published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-31224     Document: 00512697488     Page: 2   Date Filed: 07/14/2014



                                  No. 13-31224
                       FACTS AND PROCEEDINGS
      In 1999, Plaintiff Anthony W. Douglas was fired by the City of Baton
Rouge/Parish of East Baton Rouge. Plaintiff challenged this act as a wrongful
termination and, after several years of litigation, was reinstated. In 2007,
Plaintiff allegedly failed a routine drug test, and was once again terminated.
Plaintiff again disputed his firing. On March 9, 2007, the parties and their
lawyers reached a settlement agreement, which they confirmed in open court
in the Nineteenth Judicial District Court for East Baton Rouge Parish. “At the
hearing, the parties acknowledged that they had been well-represented by
counsel and that they had reached an agreement disposing of all the issues
referenced in a written stipulation. . . .” City of Baton Rouge v. Douglas, 2007-
1153 (La. App. 1 Cir. 2/8/08); 984 So. 2d 746, 747.
      The agreement released the Defendants from “any and all claims”
related to Plaintiff’s termination.      It required Plaintiff to retire from
City/Parish employment, and to never again seek or accept employment with
this employer. It required Defendant to pay Plaintiff $258,184.94, divided
between retirement, wage-related damages, non-wage-related damages,
attorney fees, accrued sick leave and vacation, and Medicare taxes.
      On March 22, 2007, Plaintiff attempted to revoke his settlement in a
letter to the trial court. The letter “did not dispute the terms of the settlement
agreement; rather, [Mr. Douglas] changed his mind on accepting the terms”
and claimed that he had accepted under duress. Id. at 748. The Defendants
moved to enforce the settlement agreement in state court. The court found the
settlement agreement to be a valid compromise and settlement and granted
Defendant’s motion on April 30, 2007.        Plaintiff executed the settlement
documents on May 14, 2007, and endorsed two settlement checks on May 15,
2007 and a third on May 30, 2007. Plaintiff’s appeal of the judgment to enforce
the settlement agreement was rejected by the Louisiana First Circuit Court of
                                        2
    Case: 13-31224     Document: 00512697488     Page: 3   Date Filed: 07/14/2014



                                  No. 13-31224
Appeal on February 8, 2008. See id. The state appeals court found that there
was “absolutely no evidence of bad faith, fraud, error, or duress on the part of
any of the parties, the attorneys or the trial court.” Id. at 750. Plaintiff’s
application for a writ of certiorari was denied by the Louisiana Supreme Court
on June 20, 2008.
      Plaintiff filed a new petition in state court on March 17, 2009, to raise
once again issues concerning the validity of the settlement agreement and its
enforcement. Plaintiff also filed suit in the United States District Court for
the Middle District of Louisiana on March 19, 2009 alleging violations of
federal law, invoking Title VII, Age Discrimination in Employment Act
(“ADEA”), the 1990 Older Workers Benefit Protection Act, and the Equal
Protection and Due Process clauses of the Fourteenth Amendment.              The
federal court administratively stayed Plaintiff’s federal court case pending
resolution of the state court action.
      The state trial court and appeals court once again ruled against Plaintiff
on June 8, 2012. City of Baton Rouge v. Douglas, 2012 WL 2061419, 2011-2061
(La. App. 1 Cir. 6/8/12). The Louisiana Supreme Court again denied Plaintiff’s
application for a writ of certiorari. On January 29, 2013, the stay was lifted in
federal court. The district court granted the Defendant’s motion for summary
judgment on res judicata grounds on September 16, 2013. Plaintiff appeals.
                          STANDARD OF REVIEW
      Summary judgment is proper only if the movant establishes that there
is no genuine dispute as to any material fact, thus entitling the moving party
to judgment as a matter of law. Fed. R. Civ. P. 56(a). “We view facts in the
light most favorable to the non-movant and draw all reasonable inferences in
its favor.” Jackson v. Widnall, 99 F.3d 710, 713 (5th Cir. 1996). But “summary
judgment is proper ‘if the pleadings, depositions, answers to interrogatories,
and admissions on file, together with the affidavits, if any, show that there is
                                        3
    Case: 13-31224     Document: 00512697488      Page: 4   Date Filed: 07/14/2014



                                  No. 13-31224
no genuine issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law.’” Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986) (quoting Fed. R. Civ. P. 56(c)).
                                 DISCUSSION
      “It is now settled that a federal court must give to a state-court judgment
the same preclusive effect as would be given that judgment under the law of
the State in which the judgment was rendered.” Migra v. Warren City School
Dist. Bd. Educ., 465 U.S. 75, 81 (1984).
      Louisiana jurisprudence holds that claims are barred by res
      judicata when all of the following are satisfied: (1) the judgment is
      valid; (2) the judgment is final; (3) the parties are the same; (4) the
      cause or causes of action asserted in the second suit existed at the
      time of final judgment in the first suit; and (5) the cause or causes
      of action asserted in the second suit arose out of the transaction or
      occurrence that was the subject matter of the first litigation.
Camsoft Data Sys., Inc. v. S. Electronics Supply, Inc., 2010 WL 3719608, at *2
(M.D. La. Sept. 15, 2010) (internal quotation marks and citation omitted),
vacated on other grounds, Camsoft Data Sys., Inc. v. S. Electronics Supply, Inc.,
12-31013, 2014 WL 2782227 (5th Cir. June 19, 2014).
      The judgments of the Louisiana First Circuit Court of Appeal on
February 8 and June 8, 2012 were indisputably valid and final. The parties
remain the same: Mr. Douglas and the City/Parish. The causes of action
existed at the time of the final judgment in the first suit: Mr. Douglas’s
numerous complaints concerning his alleged wrongful termination and his
subsequent settlement agreement. And these causes of action arose out of the
same transaction or occurrence that has been the subject matter of all of Mr.
Douglas’s litigation these many years. All of the elements of res judicata are
therefore satisfied, and Mr. Douglas’s claims are barred.




                                          4
Case: 13-31224   Document: 00512697488    Page: 5   Date Filed: 07/14/2014



                           No. 13-31224
                         CONCLUSION
 For the foregoing reasons, we AFFIRM the judgment of the district court.




                                 5